Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-15-00419-CR

                             William Horace WALKER,
                                     Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 290th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2015CR1349
                     Honorable Melisa Skinner, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED August 19, 2015.



                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice